Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This action is the corrected version that is responsive to the application No. 17/105,289 filed on December 27, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Terminal Disclaimer
4.	The terminal disclaimer filed on 12/272021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/284,781 (U.S. Patent No. 10,879,494 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 3 as below (a missing period (.) added at the end of the claim):
Claim 3. (As Amended) The organic light emitting display device of claim 2, wherein 2Application No.: 17/105,289a thickness of the plurality of organic layers is greater than a thickness of the plurality of inorganic layers.

Reasons for Indicating Allowable Subject Matter
6.	Claims 1-15 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious an organic light emitting display device, comprising:
…. in a cross-sectional view, the first layer is contacted by the encapsulation layer and the capping layer, in combination with the rest of claim limitations as claimed and defined by the applicant.
Claim 12 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious an organic light emitting display device, comprising:
…. in a cross-sectional view, the inorganic layer is contacted by the encapsulation layer and the organic layer, in combination with the rest of claim limitations as claimed and defined by the applicant.
8.	The references of the prior art of record considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: an organic light emitting display device in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, independent claims 1, 12 are allowable. Since the independent claims 1, 12 are allowable in combination with all the remaining limitations of the independent claims 1, 12, therefore, the dependent claims 2-11 of the independent claim 1, and the dependent claims 13-15 of the independent claim 12 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 12 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the independent claims 1, 12 are deemed patentable over the prior art.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819